
	
		II
		111th CONGRESS
		1st Session
		S. 1792
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2009
			Mr. Rockefeller (for
			 himself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  requirements for windows, doors, and skylights to be eligible for the credit
		  for nonbusiness energy property.
	
	
		1.Modification of standards for
			 windows, doors, and skylights with respect to the credit for nonbusiness energy
			 property
			(a)In
			 generalParagraph (4) of section 25C(c) of the Internal Revenue
			 Code of 1986 is amended by striking is equal to and all that
			 follows and inserting meets the criteria for such components established
			 by the 2010 Energy Star Program Requirements for Residential Windows, Doors,
			 and Skylights, Version 5.0 (or any subsequent version of such requirements
			 which is in effect after January 4, 2010)..
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
			
